

116 HR 162 IH: To amend the CARES Act to provide for repayment terms for mortgages in forbearance, and for other purposes.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 162IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Soto introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the CARES Act to provide for repayment terms for mortgages in forbearance, and for other purposes.1.Repayment terms for mortgages in forbearance(a)In generalThe CARES Act (Public Law 116–136) is amended by inserting after section 4022 the following:4022A.Repayment terms for mortgages in forbearance(a)In generalWith respect to a federally related mortgage loan with respect to which a forbearance was granted during the COVID–19 emergency period (either pursuant to this Act or any other Federal law or voluntarily by the servicer of such mortgage loan), the servicer of such mortgage loan shall modify the borrower’s loan to extend the term for the same period as the length of the forbearance, with all payments that were not made during the forbearance distributed at the same intervals as the borrower’s existing payment schedule and evenly distributed across those intervals, with no penalties, late fees, additional interest accrued beyond the amounts scheduled or calculated as if the borrower made all contractual payments on time and in full under the terms of the mortgage contract in effect at the time the borrower entered into the forbearance, and with no modification fee charged to the borrower.(b)EnforcementThe enforcement authority provided under the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.) shall apply to this section.(c)DefinitionsIn this section:(1)Federally related mortgage loanThe term federally related mortgage loan has the meaning given that term under section 3 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2602).(2)Covid–19 emergency periodThe term COVID–19 emergency period means the period between—(A)March 13, 2020, the date on which the President declared a national emergency concerning the novel coronavirus disease (COVID–19) outbreak under the National Emergencies Act (50 U.S.C. 1601 et seq.); and(B)December 31, 2021..(b)Clerical amendmentThe table of contents for the CARES Act is amended by inserting after the item relating to section 4022 the following:Sec. 4022A. Repayment terms for mortgages in forbearance..